    Case: 1:18-cv-07986 Document #: 46 Filed: 08/16/19 Page 1 of 2 PageID #:225




                IN THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

    SHANICE KLOSS, individually and on           )
    behalf of similarly situated individuals,    )
                                                 )
           Plaintiff,                            )            No. 18-cv-7986
                                                 )
                           v.                    )            Hon. John Robert Blakey
                                                 )
    MH SUB I, LLC, D/B/A VBULLETIN, a            )            Magistrate Judge Maria Valdez
    Delaware limited liability company,          )
                                                 )
           Defendant.                            )
                                                 )

                                STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED by and between Plaintiff Shanice Kloss (“Plaintiff”) and

Defendant MH Sub I, LLC (“Defendant”), through their undersigned counsel, that pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this action is hereby dismissed with prejudice as

to the claims of Plaintiff, and without prejudice as to the claims of the members of the putative

class, with each party to bear its own costs.

IT IS SO STIPULATED.

 PLAINTIFF                                           DEFENDANT

 SHANICE KLOSS                                       MH SUB I, LLC

 By: /s/ Jad Sheikali                                By: /s/ Rachel L. Schaller
 One of her attorneys                                One of its attorneys

 Evan M. Meyers                                      Justin Flamm
 Jad Sheikali                                        Daniel R. Saeedi
 MCGUIRE LAW, P.C.                                   Rachel L. Schaller
 55 W. Wacker Drive, 9th Fl.                         TAFT STETTINIUS & HOLLISTER LLP
 Chicago, IL 60601                                   111 E. Wacker Drive, Suite 2800
 Tel: (312) 893-7002                                 Chicago, IL 60601
 emeyers@mcgpc.com                                   flamm@taftlaw.com
 jsheikali@mcgpc.com                                 dsaeedi@taftlaw.com
                                                     rschaller@taftlaw.com

                                                1
    Case: 1:18-cv-07986 Document #: 46 Filed: 08/16/19 Page 2 of 2 PageID #:225




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on August 16, 2019, I filed the foregoing Stipulation of Dismissal

using the Court’s CM/ECF Filing System, which will cause a true and correct copy to be sent via

electronic transmission to all counsel of record.



                                                        /s/ Jad Sheikali




                                                    2
